Citation Nr: 1016793	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-09 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran's DD 214 shows that he served on active duty from 
August 1969 to August 1973, including service in the Republic 
of Vietnam from September 1970 to September 1971.  He had 8 
months and 13 days of other service.  His terminal date of 
reserve obligation was in December 1974.  His military 
occupational specialty was a Judge Advocate.  His military 
decorations include the Vietnam Campaign Medal, the Vietnam 
Service Medal, the Bronze Star Medal, the Counteroffensive 
Phase VII medal, and an unnamed Campaign Medal  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Newark, New Jersey Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was remanded in October 2008.  
The case has now been returned for appellate consideration.  

Since the most recent Supplemental Statement of the Case 
(SSOC) in March 2010, the Veteran submitted evidence without 
a waiver of the right to have the evidence initially 
considered by agency of original jurisdiction.  However, this 
evidence consists of duplicate copies of evidence already on 
file.  Thus, there is no need to refer this evidence to the 
RO for initial consideration.  Generally see 38 C.F.R. 
§ 20.1304.  


FINDINGS OF FACT

1.  Bilateral loss of hearing was not shown during the 
Veteran's active military service or for many years 
thereafter. 

2.  The bilateral hearing loss first medically demonstrated 
more than 30 years after the Veteran's separation from 
service is not due to any incidence of service, including 
exposure to acoustic trauma or ingestion of anti-malarial 
medication.  




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during service nor may a bilateral sensorineural hearing loss 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide (Type 
One, Type Two, and Type Three, respectively).  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in July 2006, prior to the September 2006 
adjudication of the claim for service connection for 
bilateral hearing loss.  The Veteran was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  He was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  He was also notified 
of the manner in which disability ratings and effective dates 
were assigned, in accordance with the holding in Dingess, Id.  
Further, as the claim of service connection is denied, no 
disability rating and effective date will be assigned as a 
matter of law. Therefore, there can be no possibility of any 
prejudice to the Veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473. See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) and Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).   

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The Veteran's service treatment records and 
service personnel records have been obtained.  Private 
clinical records have been obtained and he has been afforded 
a VA nexus examination.  He declined the opportunity to 
testify at a personal hearing.  

The case was remanded in October 2008 to obtain from the 
Veteran any information of records of postservice treatment, 
to search for any additional service treatment and personnel 
records, and obtain a VA opinion as to the etiology of his 
hearing loss.  As to this, records obtained by the National 
Personnel Records Center (NPRC) have been obtained and the 
requested VA medical opinion was obtained.  Also, by RO 
letter of November 2008 the Veteran was contacted concerning 
postservice treatment records and the additional postservice 
private records from two private physicians that the Veteran 
reported having treated him have now been obtained.  

Here, the Board concludes that there has been substantial 
compliance with the October 2008 Board remand.  Thus, no 
further action is necessary to comply with the Board's remand 
directive.  Substantial, rather than absolute or strict, 
remand compliance is the appropriate standard for determining 
remand compliance under Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. 
Peake, 22 Vet. App. 97 (2008). 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation and no indication of 
the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

On examination in October 1968 no abnormality of the 
Veteran's ears or ear drums was found.  Audiometric testing 
revealed the Veteran's threshold levels, in decibels, at the 
respective frequencies were: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
5
5
5
Not tested
5
Left 
Ear
5
5
5
Not tested
5

In an adjunct medical history questionnaire the Veteran 
reported having or having had ear, nose or throat trouble of 
some sort.  It was noted that he had had a preservice nasal 
fracture but now had no problem and could breathe normally.  

A December 1986 notation from the Veteran's Health Record-
Abstract of Service indicates that he was stationed at Ft. 
Bragg, North Carolina.  

In January 1970 the Veteran was seen for a sore throat.  

On general medical examination in August 1970 no abnormality 
of the Veteran's ears or ear drums was found.  Audiometric 
testing revealed the Veteran's threshold levels, in decibels, 
at the respective frequencies were: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
0
0
0
Not Tested
0
Left 
Ear
10
10
10
Not Tested
0

The Veteran was seen again for a recurrent sore throat in 
April, July, and August 1970, as well as March 1971.  

In October 1971 the Veteran complained of clogging of his 
right ear.  He felt that it was due to his sore throat.  He 
had had a raw throat which was aggravated by excessive 
speaking but no infection was found.  Mild to moderate 
allergic rhinitis was found.  

On bi-annual examination in October 1971 no abnormality of 
the Veteran's ears or ear drums was found.  Audiometric 
testing revealed the Veteran's threshold levels, in decibels, 
at the respective frequencies were: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
10
15
10
Not Tested
15
Left 
Ear
10
15
15
Not Tested
20

In an adjunct medical history questionnaire it was noted that 
the Veteran had had a chronic sore throat for the past 2 
years and that three military physicians had ruled out an 
infection.  The problem was attributed to either vocal abuse 
or possibly an allergy.  He reported that his right ear had 
not felt right for quite a while, although he had no pain.  
He felt that there was a connection between his right ear 
problem and his throat problem.  A notation by a physician 
was that a right ear infection was associated with a throat 
infection.  

On periodic examination in November 1972 no abnormality of 
the Veteran's ears or ear drums was found.  Audiometric 
testing revealed the Veteran's threshold levels, in decibels, 
at the respective frequencies were: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
5
0
0
0
0
Left 
Ear
5
0
0
5
0

In an adjunct medical history questionnaire it was noted that 
the Veteran had had a chronic sore throat for the past 3 
years.  

On examination for separation from active service in July 
1973 no abnormality of the Veteran's ears or ear drums other 
than some cerumen in the ear canals.  Audiometric testing 
revealed the Veteran's threshold levels, in decibels, at the 
respective frequencies were: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
5
0
0
0
0
Left 
Ear
5
0
0
5
5

In an adjunct medical history questionnaire the Veteran 
reported that he continued to have chronic throat trouble.  
An additional record notes that recently his ears had become 
stopped up.  

The Veteran's service personnel records show that he was in 
the U.S. Army reserves and was called-up for active duty in 
August 1969.  In February 1969 he was qualified with an M14 
rifle.  In June 1970 he was found to be a marksman with a 
pistol.  In August 1971 he was awarded the Bronze Star Medal 
for meritorious service in connection with military 
operations against a hostile force in the Republic of 
Vietnam.  

In January 1973 the Veteran filed a claim for a chronic sore 
throat.  

On VA examination in October 1973 the Veteran reported that 
after extensive talking, as he had had to do in Vietnam and 
currently, his throat would become sore.  Audiometric testing 
revealed the Veteran's threshold levels, in decibels, at the 
respective frequencies were:

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
15
10
10
10
10
Left 
Ear
15
10
10
5
5

The diagnoses were periodic laryngitis due to vocal abuse, 
and allergic rhinitis.  

A November 1973 rating decision granted service connection 
for laryngitis due to vocal abuse and assigned an initial 10 
percent disability rating.  

The Veteran filed his claim for service connection for 
bilateral hearing loss in May 2006.  

In the Veteran's Notice of Disagreement (NOD) he reported 
that his service in the Army began in December 1968 and 
underwent basic training at Ft. Bragg.  In August 1969 he had 
been commissioned as a captain in the "JAG Corps."  He 
enclosed letters from two physicians who (as set forth below) 
felt that his hearing loss was due to required anti-malarial 
medication taken while in Vietnam or exposure to loud noises, 
or both.  He now needed hearing aids.  

Treatment records of Dr. S.L.K. from 2004 to 2006 include a 
June 2006 letter from the Veteran to that physician in which 
the Veteran stated that Dr. S.L.K. had told him that there 
was evidence of a link between Quinine in anti-malaria pills 
and hearing loss and that those pills "may have caused my 
hearing loss."  The Veteran further stated that his tinnitus 
had abated but his hearing continued to deteriorate.  The 
Veteran requested a supporting statement from Dr. S.L.K. (the 
July 2006 statement from that physician).  

Included in Dr. S.L.K.'s records was an undated statement 
from J.C.B., a certified acoustical audiologist, who stated 
that she had evaluated the Veteran in October and November 
2002 for a reported gradual hearing loss.  The Veteran 
reported having taken medication for hypertension for about 4 
years and his otologic history was significant for tinnitus, 
which he had had for 10 to 15 years.  The pure tone 
assessment of an audiological evaluation was that the Veteran 
had a mild sloping to moderate high frequency sensorineural 
hearing loss from 3000 to 8000 Hertz in the right ear and a 
moderate high frequency sensorineural hearing loss from 3000 
to 8000 Hertz in the left ear.  Speech discrimination 
ability, assessed a normal conversational levels, was 
excellent in each ear, at 88 percent in the right ear and 96 
percent in the left ear.  Typanometry, and objective testing 
of middle ear function, was normal in each ear.  Ipsilateral 
and contralateral acoustic reflexes were present at 500 to 
4000 Hertz in each ear.  Acoustic reflex delay was negative 
in each ear at 1000 Hertz.  This degree of hearing loss might 
not cause the Veteran difficulty, in a quiet environment when 
speech was at a normal conversational level, but in a noisy 
environment he would have significantly more trouble.  
Hearing amplication was appropriate for the Veteran.  

A September 2004 treatment record of Dr. S.L.K.'s states that 
the Veteran had noticed a gradual loss of hearing.  A hearing 
test in 2002 had revealed a high frequency hearing loss.  He 
had a history of noise exposure.  He had a history of anti-
malarial medication use in Vietnam.  He used to have a 
ringing in his ears years ago but no more.  On physical 
examination his tympanic membranes were clear and mobile.  An 
August 2004 audiogram had revealed a moderate to severe 
sensorineural hearing loss in the high frequencies, 
bilaterally.  Speech reception threshold was 25 decibels in 
the right ear and 20 decibels in the left ear.  
Discrimination score was 84 percent in the right ear at 65 
decibels and 76 percent in the left ear at 60 decibels.  When 
compared to a hearing test done in October 2002, there was a 
significant change over the past two years in each ear.  The 
discrimination scores particularly had diminished in each 
ear.  The impression was a progressive sensorineural hearing 
loss.  A July 2006 treatment record of Dr. S.L.K.'s noted 
that the Veteran had had exposure to anti-malarial medication 
while in Vietnam.  

Also contain in the records from Dr. S.L.K. were the results 
of audiometric testing in August 2004 and July 2006.  
Audiometric testing in August 2004 revealed the Veteran's 
threshold levels, in decibels, at the respective frequencies 
were:

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
20
25
30
50
55
Left 
Ear
15
25
35
50
50

Audiometric testing in July 2006 revealed the Veteran's 
threshold levels, in decibels, at the respective frequencies 
were:

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
30
35
35
60
65
Left 
Ear
25
35
50
60
65

In a July 2006 statement from Dr. S.L.K. it was reported that 
the Veteran had been his patient for the past two year.  The 
Veteran presented with progressive sensorineural hearing 
loss.  The Veteran had provided a history of serving in 
Vietnam and having being exposed to anti-malaria medication, 
as well as to loud explosions.  It was reported that "[b]oth 
of these factors have been cited as causes of hearing loss.  
This has been well described in the medical literature."  

In a November 2006 statement from Dr. S.D.M., a Clinical 
Assistant Professor of Medicine at the Robert Wood Johnson 
Medical School, it was reported that the Veteran had been a 
patient for about 20 years.  During that time the physician 
had seen in the Veteran a progressive hearing loss that was 
beginning to become somewhat disabling.  The Veteran had 
provided a history of being exposed in Vietnam to rocket 
shells, gunfire, and took "a daily dose of medication for 
malaria prevention, drugs that [had] been linked to hearing 
loss."  The physician felt that "it's reasonable to assume 
that either noise exposure or the anti-malarial drug 
contributed to his hearing loss today."  The physician added 
that: 

Ever since I've known him he's been most diligent 
about protecting his hearing by wearing hearing 
protection when applicable and avoiding 
deliberately noisy situations.  As you know 
there's a time lag between the time of toxic 
exposure and the time the hearing loss shows up.  
Most likely his hearing loss is service-connected 
and is likely to be permanent.  

In a handwritten notation on that letter the Veteran added 
that the comment by the physician that he had had a "daily 
dose" was incorrect but; rather, that it was a weekly dose.  

Subsequently, the Veteran submitted a photocopy of a page 
from what appears to be the July 2007 issue of National 
Geographic which addresses malaria.  The relevant portion 
indicates that Quinine disrupts the reproduction of malarial 
parasites but was short-acting and if taken too frequently 
could cause serious side-effects, including hearing loss.  In 
the 1940s, an extraordinary breakthrough occurred in that a 
synthetic malarial medicine was introduced, named 
chloroquine, which was inexpensive, safe, and afforded 
complete long-lasting protection against all forms of 
malaria.  

Records of June 2008 from Dr. M.P.S show that it was reported 
that the Veteran had had a gradual hearing loss over the last 
15 to 20 years.  He had a history of taking anti-malarial 
medication.  Audiometric testing in June 2008 revealed the 
Veteran's threshold levels, in decibels, at the respective 
frequencies were:

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
30
40
45
50
65
Left 
Ear
30
40
45
55
70

On VA examination in December 2009 the Veteran's claim file 
was reviewed.  It was noted that the Veteran had been 
subjected to rifle range fire during basic training without 
the use of hearing protection devices.  He had been in 
Vietnam, although not in combat, and had taken an anti-
malarial pill every morning for one year.  He denied other 
occupational or recreational noise exposure.  He did not 
complain of tinnitus.  Audiometric testing revealed the 
Veteran's threshold levels, in decibels, at the respective 
frequencies were:

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
35
45
55
65
60
Left 
Ear
25
40
55
60
65

The Veteran's speech recognition score was 84 in the right 
ear and 80 in the left ear.  He had normal tympanogram 
results in each ear.  The diagnosis was a mild to profound 
sensorineural hearing loss from 500 to 8000 Hertz in the 
right ear and normal to profound sensorineural hearing loss 
in the left ear from 500 to 8000 Hertz.  Immitance results 
were consistent with normal tympanic membrane mobility in 
each ear and cochlear involvement of each ear.  The examiner 
noted the results of inservice audiometric testing and also 
noted that the service treatment records were negative for a 
complaint of hearing loss.  It was opined that the hearing 
loss was not caused by or a result of active military service 
because hearing sensitivity during military service and at 
discharge was within normal limits, bilaterally.  No change 
in hearing sensitivity was noted during service and there was 
no evidence of hearing loss or complaint of hearing loss 
during service.  Also, the Veteran's military specialty as a 
Judge Advocate did not subject him to combat noise exposure.  

In an addendum the examiner stated that there was no evidence 
of intake of ototoxic drugs in the service treatment records, 
such as Quinine, during service with residual hearing loss.  
In fact, hearing sensitivity was documented to be within 
normal limits, bilaterally, during service, including at 
service discharge.  There was no residual hearing loss seen 
from the alleged exposure to anti-malarial medication.  
Therefore, the Veteran's hearing loss was not caused by 
alleged inservice exposure to anti-malarial medication.  

In March 2010 the Veteran reported that he was not certain 
that the anti-malarial medication he took in Vietnam was 
Quinine, as opposed to some other type of anti-malarial 
medication.  Even though the service treatment records did 
not document his taking any anti-malarial medication during 
his tour in Vietnam, the taking of such medication was 
required by all servicemen in Vietnam.  Everyone in his unit 
had been required to take an anti-malarial pill each Monday 
as a preventive measure.  He agreed that he had left his 
military service with good hearing.  He had started losing 
his hearing about 20 years ago.  This lapse of time was in 
keeping with the notation by a private physician that there 
was a time lag between the time of toxic exposure and the 
time that hearing loss showed up.  It was argued that VA had 
offered nothing to show that (in the Veteran's case) this was 
not the typical time lag between taking anti-malarial pills 
and the onset of hearing loss.  He had never asserted, nor 
had his physicians, that it was certain that the anti-
malarial pills caused his hearing loss but only that there 
was a reasonable basis for the connection.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  A showing of inservice 
chronic disease requires evidence of (1) a sufficient 
combination of manifestations for disease identification, and 
(2) sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  A showing of 
continuity of symptoms is not required when disease identity 
is established but is required when inservice chronicity is 
not adequately supported or when an inservice diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain conditions, such as a sensorineural hearing loss will 
be presumed to have been incurred in service if manifested to 
a compensable degree within 1 year after service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection requires that there be (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  If some of these elements cannot be 
established, a veteran can instead establish continuity of 
symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology requires a show "(1) that a condition was 
'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307. 

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2009).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.  

Analysis

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Together, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do 
not create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected but 
considerably lighten the burden of proving the allegation.  
Collette v. Brown, 82 F.3d 389, 392-94 (Fed.Cir. 1996).  See 
also 38 C.F.R. § 3.304(f)(1).  Here, The Veteran does not 
contend that he was exposed to acoustic trauma in combat but, 
nevertheless, in light of his marksmanship award during his 
active duty, the Board concedes that the Veteran was exposed 
to acoustic trauma during his active service.  However, the 
analysis does not end here.  It must still be shown that this 
acoustic trauma caused any current hearing loss. 

If the record shows evidence of inservice acoustic trauma and 
inservice audiometric results indicate an upward shift in 
tested thresholds, and if postservice audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, it must 
be determined whether there is a medically sound basis to 
attribute the postservice findings to injury in service, or 
whether they are more properly attributable to intercurrent 
causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Here, unlike in Hensley, Id., there is no upward shift of 
auditory thresholds on the basis of inservice audiometric 
testing.  As to this, the audiometric testing in October 1971 
did yield findings indicative of an upward shift in tested 
threshold; however, subsequent inservice audiometric testing 
in November 1972 and July 1973 yielded threshold levels that 
were the same or lower than those at service entrance.  
Moreover, the audiometric test results in October 1971 as 
well as those on VA examination in October 1973 do not show 
that the Veteran had a hearing loss by VA standards.  
Audiometric testing did not yield results which establish a 
bilateral hearing loss disability until 2004, more than 30 
years after service.  Accordingly, the holding in Hensley, 
Id., is inapposite.  

The Board must assess the competency and credibility of lay 
statements regarding inservice or continuous postservice 
symptomatology.  As to this, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 
38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, 
competent medical and lay evidence.  Where the determinative 
issue involves causation or a diagnosis, there must be 
competent evidence and, generally, lay statements are not 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay evidence can be competent to establish a 
diagnosis when, as relevant here, a layperson is competent to 
identify the medical condition, (e.g., a broken leg).   

The Veteran is competent to attest to his having had acoustic 
trauma during service as well as having had diminished 
hearing acuity after service but, in the absence of 
audiometric testing, he is not competent to attest that the 
hearing loss met VA standards for hearing loss.  Beginning in 
2004 audiometric testing of the Veteran's hearing acuity 
showed that he met the VA criteria for bilateral hearing loss 
disability under 38 C.F.R. § 3.385.  Thus, the credibility of 
his statements and testimony must be weighed.  

Acoustic Trauma

While Dr. S.D.M. has stated that there can be a time lag 
between ototoxic exposure and the development of hearing 
loss, that physician notably did not state that there was 
such a time lag between exposure to acoustic trauma and the 
development of hearing loss.  It was this very matter, the 
development of hearing many years after any inservice 
acoustic trauma, that was the predicate for the VA examiner's 
conclusion that acoustic trauma did not cause the current 
hearing loss.  

The Board does not doubt the credibility of the Veteran that 
he was exposed to acoustic trauma inservice or that he first 
developed a hearing loss, as he has stated, many years after 
service.  By the histories he had related, the onset would be 
either 1986 of 1987.  However, the evidence does not show a 
nexus between his current bilateral hearing loss and his 
inservice acoustic trauma, particularly since a sensorineural 
hearing loss is not shown by audiometric testing until 2004, 
many years after discharge from his military service in 1973.  

Ear Infection

While during service there was a comment by a physician that 
the Veteran had a right ear infection that was associated 
with a throat infection, a careful review of the evidence 
indicates that this comment was apparently premised upon a 
history that was either erroneously misstated by the Veteran 
or was misunderstood by the physician.  This is because 
neither during service nor thereafter has the Veteran ever 
had, even after inservice examinations, any infection of 
either ear.  Moreover, he had never had an infection of his 
throat.  Rather, his problems with his throat were due to 
what was described as verbal abuse, and were related to his 
having had to give extended oral presentations, or were due 
to rhinitis (a nasal infection).  Although the clogging in 
his right ear during service was never explained, it is not 
shown to be related to any hearing loss, particularly because 
there was no such complaint on VA examination in October 1973 
or at any time thereafter, nor any other evidence which 
suggests that the Veteran's hearing loss in either ear is in 
any way related to any putative inservice ear infection or to 
his sensation of clogging of the right ear during service.  

Ototoxic Medication

The Veteran contends that his current bilateral hearing loss 
may have been caused by taking a required weekly dose of 
anti-malaria medication during his service in Vietnam.  
Contrary to the Veteran's assertion, the Board does not doubt 
that he took anti-malarial medication while he was in 
Vietnam.  

Significantly, the Veteran has conceded that his hearing loss 
only developed many years after his military service.  Based 
on histories related to private clinical sources, his 
diminished hearing acuity began in either 1986 or 1987.  
Thus, even his statements do not antedate a hearing loss to a 
time prior to the 1980s.  And, this is still a point in time 
many years after military service, and after apparent 
acoustic trauma or exposure to ototoxic medication in the 
form of anti-malarial medication during service.  

However, the Veteran has conceded that he does not know what 
type of medication he took.  In other words, even the Veteran 
can not state with any degree of certainty that he took 
Quinine during service as opposed to other anti-malarial 
medication which does not have an ototoxic effect.  Thus, it 
would be a matter of speculation to conclude that he took 
Quinine during service, which the evidence indicates can 
cause hearing loss, as opposed to a synthetic form of 
Quinine, such as the chloroquine that was developed in the 
1940s, which does not cause hearing loss.  As to this, even 
the supporting statement of Dr. S.D.M., a Clinical Assistant 
Professor of Medicine, does state that the lapse of more than 
a decade from the time of the putative ototoxic exposure, 
which could have last occurred when he left Vietnam in 
September 1971, and the onset of hearing loss in the mid-
1980s could reasonably be expected.  However, Dr. S.D.M. did 
not explain why a lapse of over a decade between the time of 
alleged inservice ototoxic exposure (assuming there was any) 
and the beginning of diminished hearing acuity (in 1986 of 
1987) could be expected.  In fact, that physician did not 
even hint at the outer most time limits between ototoxic 
exposure and the onset of hearing loss.  On the other hand, 
the conclusion of the 2009 VA examiner was that there was no 
residual hearing loss from alleged exposure to anti-malarial 
medication.  Implicit in that examiner's opinion was that the 
onset of the Veteran's hearing loss was outside the range of 
when a hearing loss could be anticipated to manifest after 
inservice acoustic trauma or inservice ototoxic exposure.  
This conclusion is consistent with the evidentiary record and 
the facts of this case and, so, must be given greater 
probative value. 

The Veteran's statement of the onset of chronic bilateral 
hearing loss beginning in about the 1980s is given greater 
probative weight than his belief of inservice acoustic trauma 
or ototoxic medication were singly or together the cause of 
his current hearing loss, particularly when considered with 
the absence of corroborating medical or contemporaneous lay 
evidence of continuous symptomatology after service.  

Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the Veteran's current bilateral 
hearing loss, which is first shown to meet VA standards for a 
hearing loss more than 30 years after service, is unrelated 
to his military service or any incident thereof, including 
exposure to acoustic trauma and any anti-malarial medication 
taken in Vietnam.  This being the case, the claim for service 
connection for bilateral hearing loss must be denied because 
the preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  





ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


